IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 48419

 TALEETHA FUENTES,                                  )
                                                    )
      Claimant-Appellant,                           )
                                                    )    Boise, August 2021 Term
 v.                                                 )
                                                    )    Opinion Filed: January 5, 2022
 CAVCO INDUSTRIES, INC., Employer;                  )
 SENTRY CASUALTY COMPANY, Surety,                   )    Melanie Gagnepain, Clerk
                                                    )
      Defendants-Respondents.                       )
                                                    )

        Appeal from the Industrial Commission of the State of Idaho.

        The decision of the Industrial Commission is reversed. The order of the Industrial
        Commission is vacated and remanded.

        Goicoechea Law Offices, Chtd., Boise, for appellant Taleetha Fuentes. Justin
        Aylsworth argued.

        Bowen & Bailey, LLP, Boise, for respondents Cavco Industries, Inc., and Sentry
        Casualty Company. Michael G. McPeek argued.

                                   _____________________

STEGNER, Justice.
        This is an appeal from a decision of the Idaho Industrial Commission (Commission)
dismissing a worker’s compensation complaint filed by Taleetha Fuentes (Fuentes) against her
employer Cavco Industries and Cavco’s surety, Sentry Casualty Company (collectively the
Defendants). Fuentes filed her complaint in July 2019, and the Defendants denied the claim.
During discovery, the Defendants filed a motion to compel in October 2019, which was granted.
Following no response from Fuentes, the Defendants filed a motion for sanctions, and Fuentes
again did not respond. On December 19, 2019, the full Commission issued an Order Dismissing
Complaint, citing Industrial Commission Judicial Rule of Procedure (JRP) 12(B). Five months
later, in May 2020, Fuentes responded to the initial discovery requests and moved to retain the
case on the active calendar, but her filing and motion were returned “unfiled” as explained in an
email from the assigned Referee. Fuentes also moved for reconsideration of the dismissal and filed



                                                1
a petition to vacate the order of dismissal under JRP 15. The Commission denied both motions.
Fuentes timely appealed. For the reasons discussed, we reverse the Commission’s decision to
dismiss Fuentes’ case.
                     I.       FACTUAL AND PROCEDURAL BACKGROUND
       On July 9, 2019, Fuentes filed a worker’s compensation claim against the Defendants,
alleging injury to her hands that required surgery. The Defendants answered the complaint on July
29, 2019, denying liability and serving Fuentes with interrogatories and requesting production of
documents.
       When Fuentes did not respond to the Defendants’ discovery request within thirty-six days,
the Defendants’ counsel sent a “reminder letter” to Fuentes’ counsel. The letter granted Fuentes
an additional ten days to respond and stated a Motion to Compel may be filed if Fuentes still did
not respond by September 13, 2019.
       On September 10, three days before the new discovery deadline, Fuentes’ counsel
contacted the Defendants’ counsel and requested another extension, this time through September
30. The Defendants agreed to the extension; however, Fuentes did not respond to the
interrogatories or requests for production of documents by the new deadline. The Defendants then
filed a motion to compel with the Commission on October 7, 2019. Fuentes did not respond to the
motion to compel. On October 29, 2019, Referee Hummel granted the motion, ordering Fuentes
to respond to the discovery requests within fifteen days and warning that “[f]ailure to comply with
this Order may result in sanctions being imposed.”
       Fuentes still did not respond to the Defendants’ discovery requests. Citing no legal
authority, the Defendants filed a motion for sanctions on November 14, 2019, “mov[ing] the
Commission for sanctions to include dismissal against [Fuentes] for failure to comply with” the
order compelling discovery.
       Again, Fuentes did not respond.
       On December 19, 2019, the full three-member Commission ordered Fuentes’ claim
dismissed without prejudice under Rule 12(B) of the JRP. The Commission’s decision reads as
follows:
               On October 7, 2019, Defendants filed a Motion to Compel Answers to
       Interrogatories and Requests for Production of Documents to Claimant. On October
       29, 2019, the Commission issued its Order Compelling Discovery, wherein




                                                2
       Claimant was ordered to answer discovery on or before November 13, 2019.
       Claimant has not responded to the Order Compelling Discovery.
               On November 14, 2019, Defendants filed a Motion for Sanctions. No party
       responded to the motion. No good cause has been presented to retain the case.
               Accordingly, IT IS HEREBY ORDERED that the Complaint is
       DISMISSED, without prejudice, under Rule 12(B) of the Judicial Rules of Practice
       and Procedure established by the Industrial Commission. The Complaint may be
       refiled with the Commission, unless precluded by the statutory time limitations
       provided within Idaho Code, Title 72.
Fuentes did not respond to this order.
       Almost five months later, on May 15, 2020, Fuentes filed a Notice of Service of responses
to the initial discovery requests. On the same day, Fuentes filed a motion to retain her case on the
active calendar, arguing that her case was being actively prosecuted and there were ancillary
factors involved to explain the delay and the need to continue the case. The Defendants responded
the same day, moving to dismiss Fuentes’ motion on the basis that there was no active complaint,
which meant there was no case to retain. The Defendants also argued that the statute of limitations
would be raised as an affirmative defense if a new complaint were to be filed.
       Fuentes filed a motion for reconsideration of the Commission’s dismissal on May 19, 2020,
reiterating the same argument contained in the motion to retain her case.
       On May 19, 2020, Referee Hummel sent an email to counsel for Fuentes, with a copy also
sent to counsel for the Defendants:
       We received your e-filing of May 15, 2020[,] with your Notice of Service and
       Motion to Retain for this Claimant but are returning it to you unfiled as this case
       was closed by Dismissal on December 19, 2019. If you wish to reopen this case,
       you can file a new complaint or request a reconsideration of the dismissal by filing
       the appropriate documents.
       On June 23, 2020, Fuentes filed a “JRP 15 Petition to Vacate” the December 19, 2019,
Order Dismissing Complaint, accompanying her petition with a memorandum arguing she was
entitled to declaratory relief under JRP 15. Fuentes first argued that the Defendants’ operative
motions were not a basis for dismissal under the Idaho Worker’s Compensation Act. Fuentes also
contended that the Commission acted in excess of its statutory authority because the dismissal was,
in effect, with prejudice due to the lapsing of the statute of limitations, and that the dismissal
violated every aspect of JRP 12(B). Fuentes further argued that non-prosecution could not be the
basis for dismissal without the procedural protections of JRP 12(B). According to Fuentes, the




                                                 3
order of dismissal violated the humane purposes of the Worker’s Compensation Act and denied
Fuentes her due process rights to notice and opportunity to be heard.
         The Defendants responded on June 30, 2020, arguing that JRP 16 provided a basis for the
Commission to act within its discretion and dismiss Fuentes’ complaint. In particular, the
Defendants reasoned that Fuentes had disregarded other procedural rules in failing to file timely
discovery responses, to comply with the order compelling discovery, and to respond to the motion
for sanctions, rendering the Commission’s decision an appropriate sanction.
         On July 13, 2020, Fuentes filed a reply brief. Fuentes argued that the Defendants had failed
to address the merits of her procedural, factual, and legal arguments, and at the very least had
conceded that the dismissal exceeded the Commission’s statutory authority. Fuentes contended
that the Defendants were proposing the Commission proceed under the fiction that JRP 16 could
be invoked after the fact, further violating Fuentes’ due process rights.
         On September 8, 2020, the Commission entered an order denying Fuentes’ petition for a
declaratory ruling under JRP 15. The Commission conceded that the express requirements of JRP
12(B) had not been followed, but nonetheless reasoned:
         The answer to this assertion is that the dismissal was not prompted by non-
         prosecution under JRP 12(B). Rather, it was prompted by Claimant’s several
         failures to respond to discovery and related orders of the Commission, failures
         which warrant appropriate sanctions under JRP 7 and 16. Claimant should not be
         heard to raise due process violations ostensibly related to the Commission’s
         incorrect citation to Rule 12(B), when the actual reason for dismissal of the
         Complaint without prejudice was Claimant’s persistent discovery violations. The
         Commission did not sua sponte interject JRP 12(B) as the reason for dismissal, as
         should be obvious from a casual review of the facts and pleadings leading to the
         Dismissal Order. The Commission’s Order was not issued in response to a motion
         to dismiss for lack of prosecution, but in response to a motion for sanctions,
         including dismissal, for Claimant’s failure to respond to discovery.
         The Commission pointed to JRP 3(F), which addresses motions generally, and which
permits the Commission to act on a motion if there is no response to a motion after 14 days from
its filing.
         The Commission reasoned that the Defendants identified the legal basis for their motion
for sanctions, and that under JRP 3(F)(2), Fuentes’ failure to respond within 14 days of the motion
for sanctions allowed the Commission to act and dismiss the case. The Commission pointed out
that Fuentes never filed a motion for reconsideration, which would have likely been liberally
granted given the statute of limitations issue. Finally, the Commission rejected Fuentes’ due


                                                  4
process argument, applying the Mathews v. Eldridge 1 balancing test to conclude that her due
process rights were not violated. The Commission accordingly denied Fuentes’ petition for
declaratory ruling.
           The same day, September 8, 2020, the Commission denied Fuentes’ motion to retain the
case and her motion for reconsideration.
           Fuentes filed her notice of appeal on October 15, 2020, followed by an amended notice of
appeal on October 19, 2020.
                                 II.     STANDARD OF REVIEW
           “When interpreting the [Idaho Worker’s Compensation] Act, we must liberally construe
its provisions in favor of the employee in order to serve the humane purpose for which it was
promulgated.” Wernecke v. St. Maries Joint Sch. Dist. No. 401, 147 Idaho 277, 282, 207 P.3d 1008,
1013 (2009). This Court may set aside an order of the Industrial Commission if:
           (1) The commission’s findings of fact are not based on any substantial competent
           evidence;
           (2) The commission has acted without jurisdiction or in excess of its powers;
           (3) The findings of fact, order or award were procured by fraud;
           (4) The findings of fact do not as a matter of law support the order or award.
I.C. § 72-732.
                                        III.   ANALYSIS
           “As a creature of legislative invention, the Commission may only act pursuant to an
enumerated power, whether it be directly statutory or based upon rules and regulations properly
issued by the Commission under [Idaho Code section] 72-508.” Curr v. Curr, 124 Idaho 686, 691,
864 P.2d 132, 137 (1993) (footnote omitted). Idaho Code section 72-508 provides the Commission
with the “authority to promulgate and adopt reasonable rules and regulations involving judicial
matters.” I.C. § 72-508. “Rules and regulations as promulgated and adopted, if not inconsistent
with law, shall be binding in the administration of this law.” Id.


           A. The Commission acted in excess of its powers when it misapplied JRP 12(B) in the
              initial dismissal order.




1
    424 U.S. 319 (1976).


                                                    5
         The Commission’s initial order dismissing Fuentes’ case was premised explicitly on JRP
12(B). JRP 12(B) provides an avenue for the Commission to dismiss claims that are not actively
prosecuted:
         The Commission may dismiss a complaint without prejudice if no action has been
         taken on the case for a period of six (6) months. Prior to dismissal, the Commission
         shall give written notice to the parties of the Commission’s intent to dismiss the
         complaint. Any party may, within 21 days of the date of service of the
         Commission’s notice, show cause in writing why the Commission should not
         dismiss the complaint.
JRP 12(B).
         JRP 12(B), however, does not provide the Commission with the power to dismiss Fuentes’
case in the way that it did: there is no evidence in the record, nor did the Commission find, that
Fuentes had not taken action on her case for six months. The Commission then wholly failed to
follow its own procedure: after it had incorrectly identified JRP 12(B) as the governing legal
standard, it nonetheless failed to provide notice of intent to dismiss and sufficient time to show
cause.
         The Commission also applied a “good cause” standard, stating that “[n]o good cause has
been presented to retain the case.” JRP 12(B) does not mandate a showing of “good cause,” only
“cause,” a lesser standard. The application of a “good cause” standard contravenes both the plain
language of JRP 12(B) and this Court’s case law:
         dismissals with prejudice are appropriate where there is a clear showing of delay
         and the ineffectiveness of lesser sanctions bolstered by the presence of at least one
         aggravating factor such as: (1) delay resulting from intentional conduct; (2) delay
         caused by the plaintiff personally; and (3) delay causing prejudice to the defendant.
Blaser v. Riceci, 119 Idaho 834, 835, 810 P.2d 1120, 1121 (1991). Though the Commission later
recognized that the dismissal of Fuentes’ case without prejudice was “tantamount to an order of
dismissal with prejudice” because the statute of limitations had run, the Commission never
considered the imposition of lesser sanctions, let alone whether lesser sanctions had been
ineffective. Not only is this inconsistent with our case law, it is in violation of the Commission’s
own rule, and thus is an act in excess of the Commission’s powers.
         Furthermore, the full Commission stepped in to dismiss the case. JRP 8 provides that a
party or the Commission itself may move the Commission to hold a conference to discuss
“[w]hether the case should be heard by the full Commission because it is a case of first impression,
presents a situation to overturn or modify precedent, involves novel or complex facts, or otherwise


                                                  6
merits hearing by the full Commission rather than a Referee . . . .” JRP 8(B). A statement to that
effect must also be contained in any written requests for a hearing. JRP 8(C). However, nowhere
in JRP 8 nor in the remainder of the JRP exists a mechanism for the full Commission to sua sponte
step in and dismiss a case that has already been assigned to a Referee. Without such a mechanism,
the Commission does not have the power to do so. I.C. § 72-508; see also Curr, 124 Idaho at 691,
864 P.2d at 137.
       Therefore, we conclude that the Commission acted in excess of its powers when it
misapplied JRP 12(B) to dismiss Fuentes’ case.
       B. The Commission also acted in excess of its powers when it applied JRP 16 to
          Fuentes’ case.
       The Commission’s order denying Fuentes’ petition for a declaratory ruling under JRP 15
was premised on JRP 16. The Commission stated “JRP 16 peculiarly governs sanctions relating to
discovery matters” and that it had determined the dismissal of Fuentes’ claim was an “appropriate
sanction” for persistent discovery violations under JRP 16.
       JRP 16 provides, in its entirety, that “[t]he Commission retains power to impose
appropriate sanctions for any violation or abuse of its rules or procedures.” JRP 16.
       Under Idaho Code section 72-508, the Commission has “authority to promulgate and adopt
reasonable rules and regulations involving judicial matters.” I.C. § 72-508. “Rules and regulations
as promulgated and adopted, if not inconsistent with law, shall be binding in the administration of
this law.” Id. Therefore, “the Commission’s authority to adopt rules and regulations governing
judicial matters is limited to the extent that such rules and regulations cannot be inconsistent with
the Workers’ Compensation Act.” Emery v. J.R. Simplot Co., 141 Idaho 407, 409–10, 111 P.3d
92, 94–95 (2005). This includes the purposes of the Act: Idaho Code section 72-508 provides that
the “[C]omission shall have authority to promulgate and adopt reasonable rules and regulations
for effecting the purposes of” the Act. I.C. § 72-508.
       We need not decide whether JRP 16 as a whole is an unreasonable rule because we
conclude that, as applied here, JRP 16 is inconsistent with the purposes of the Act as is prohibited
by Idaho Code section 72-508. Under the Act, the Idaho Industrial Commission is tasked with
“provid[ing] sure and certain relief for injured workers and their families and dependents.” See
Wernecke, 147 Idaho at 282, 207 P.3d at 1013 (italics added); see also I. C. § 72-201. Dismissing
Fuentes’ claim with prejudice for a discovery violation directly contravenes “the humane purpose
for which [the Act] was promulgated.” See id.


                                                 7
       For example, in the world of civil litigation, this Court has stated that dismissals with
prejudice are a “drastic remedy which should be used sparingly.” Kirkham v. 4.60 Acres of Land
in Vicinity of Inkom, Bannock Cnty., 100 Idaho 781, 784, 605 P.2d 959, 962 (1980). A tribunal
“should not impose a sanction that will prevent full adjudication of a case on the merits without
having first considered lesser sanctions and having reached a conclusion, supported by the record,
that lesser sanctions would be ineffective or inadequate.” Roe v. Doe, 129 Idaho 663, 668, 931
P.2d 657, 662 (Idaho Ct. App. 1996).
       As noted by Wright & Miller regarding the use of sanction power in federal courts,
               “[I]t seems especially fitting that courts should make the punishment
               fit the crime and should not impose a drastic sanction that will
               prevent adjudication of a case on its merits except on the clearest
               showing that this course is required. . . . The courts have . . .
               exercised their discretion in a fashion intended to encourage
               discovery rather than simply to punish for failure to make
               discovery.”
       Thus, before reaching a decision to dismiss, the trial judge should first endeavor to
       determine whether lesser sanctions will achieve the desired result of valid litigation
       between informed parties. . . . [T]here are many alternatives that can be tried before
       dismissal becomes appropriate. For example, the trial judge may award costs
       against either the party, or his attorney. The trial judge may issue an order which
       establishes disputed facts in favor of the moving party and against the disobedient
       party. . . . One party should not be thrown out of court without consideration of
       some of the lesser alternatives available to the trial judge.
Southern Idaho Production Credit Ass’n v. Astorquia, 113 Idaho 526, 532, 746 P.2d 985, 991
(1987) (Donaldson, J., specially concurring) (quoting 8 WRIGHT & MILLER, FED. PRAC. & PROC.
§ 2284, pp. 767–72 (footnotes omitted)) (internal citations omitted).
       Notably, the Commission has also recognized these principles, though not in relation to
Fuentes. Only four and a half months after entering its Order Denying Petition for Declaratory
Ruling in Fuentes’ case, the Commission stated in another case that “[t]he consequences to a
claimant of dismissing a complaint, even if the dismissal is without prejudice, in a case where the
statute of limitations has lapsed, are very harsh indeed. Claimant would be barred from pursuing
her case and obtaining statutory benefits she may be entitled to.” Jordan v. Walmart Assocs., Inc.,
IC 2019-017748, at *6 (Idaho Ind. Com. Jan. 29, 2021). Likewise, almost six months prior to
dismissing Fuentes’ case, the Commission stated it “disfavors such dismissals because one of the
aims of the statutory scheme is to provide sure and certain relief for workplace injuries.” Escutia
v. Obendorf Hops, Inc., IC 2012-011436, 2020 WL 1957677, at *3 (Idaho Ind. Com. March 18,


                                                 8
2020).
         The Commission has provided no reasoning why Fuentes, unlike the claimant in Escutia,
should be faulted for the shortcomings of her attorney and subjected to the draconian measure of
a dismissal with prejudice as an initial sanction. See id. The Commission never considered lesser
sanctions, nor did it conclude that lesser sanctions would be ineffective or inadequate. We
recognize that Fuentes’ counsel below failed to provide her with stellar—or even adequate—
representation, and that the Commission is within its rights to enact and enforce rules that “promote
compliance with all aspects of an orderly judicial system.” See JRP 16 cmt. However, the goal of
promoting compliance with the rules must be weighed against the ultimate goal of providing “sure
and certain relief for injured workers.” See Wernecke, 147 Idaho at 282, 207 P.3d at 1013.
         We therefore hold that the Commission acted in excess of its powers when it applied JRP
16 to dismiss Fuentes’ claim with prejudice as an initial sanction. Because we conclude that the
Commission acted in excess of its powers in dismissing Fuentes’ case, we need not consider the
remaining arguments raised by Fuentes on appeal.
                                   IV.     CONCLUSION
         For the reasons stated above, we reverse the Commission’s decision to dismiss Fuentes’
case and vacate the order. The case is remanded for further proceedings consistent with this
opinion.
         Chief Justice BEVAN, Justices BRODY, MOELLER and ZAHN CONCUR.




                                                 9